                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:18-cv-575-FDW

JENNIFER ANN JASMAINE                     )
f/k/a DUANE L. FOX,                       )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                         ORDER
                                          )
GREGORY HAYNES, et al.,                   )
                                          )
                  Defendants.             )
__________________________________________)

        THIS MATTER is before the Court on the North Carolina Department of Public Safety’s

(“NCDPS”) sealed Notice, (Doc. No. 17), informing the Court that it has been unable to procure a

waiver of service of process for Defendants Gregory Haynes, FNU Judd, Kenneth Lassiter, and

Rubin Young.

        NCDPS has identified the last known addresses for Gregory Haynes, Kenneth E. Lassiter,

and Reuben F. Young, who are no longer employees of NCDPS from whom an executed waiver

of service could be obtained. Upon a search of its records, NCDPS has determined that FNU Judd

is in fact Michael W. Judd who is not an employee of NCDPS but is believed to be a contractual

psychologist who was employed by National Healthcare Solutions, which has been notified and

advised of this lawsuit. In addition, NCDPS has provided the last known address for Defendant

Judd.

        The Clerk of Court is directed to notify the U.S. Marshal that Defendants Haynes, Lassiter,

Young, and Judd need to be served with the summons and Complaint, (Doc. No. 1), in accordance

with Rule 4 the Federal Rules of Civil Procedure. If Defendants cannot be served at the addresses


                                                 1
provided by the NCDPS, the U.S. Marshal shall be responsible for locating their home addresses

so that they may be served. See 28 U.S.C. § 1915(d) (in actions brought in forma pauperis under

§ 1915(d), “[t]he officers of the court shall issue and serve all process, and perform all duties in

such cases”); Fed. R. Civ. P. 4(c)(3) (“At the plaintiff’s request, the court may order that service

be made by a United States Marshal or deputy marshal or by a person specially appointed by the

court. The court must so order if the plaintiff is authorized to proceed in forma pauperis under 28

U.S.C. § 1915….”). If the U.S. Marshal is unable to obtain service on Defendants, the U.S. Marshal

shall inform the Court of the reasonable attempts to obtain service. The U.S. Marshal shall not

disclose Defendants’ home addresses to the pro se incarcerated Plaintiff and shall file any

document containing such address under seal.

       IT IS THEREFORE ORDERED that:

       (1)     The U.S. Marshal shall use all reasonable efforts to locate and obtain service on

               Defendants Gregory Haynes, Kenneth E. Lassiter, Reuben F. Young, and

               Michael W. Judd. If the U.S. Marshal is unable to obtain service on Defendants,

               the U.S. Marshal shall inform the Court of the reasonable attempts to obtain service.

       (2)     The Clerk of Court is respectfully instructed to mail a copy of the Complaint, (Doc.

               No. 1), the Sealed Notice containing Defendants’ last known addresses, (Doc. No.

               17), and this Order to the U.S. Marshal.

                                                 Signed: November 19, 2019




                                                 2
